       Case 2:20-cv-11236-RGK-PLA Document 17 Filed 02/02/21 Page 1 of 3 Page ID #:978

                                                                                                                                                                 POS-010
     ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number , and address) :                                                       FOR COURT USE ONLY


—  BAKER & MCKENZIE LLP
   Barry J. Thompson, Esq . (SBN 150349)
   1901 Avenue of the Stars, Suite 950
   Los Angeles, California 90067
          TELEPHONE NO. (310) 201 -4728          FAX NO. (Optional): (310 ) 201 -472 1
 E-MAIL ADDRESS (optional): barry . thompson@ bakemickenzie. com
       ATTORNEY FOR (Name).            Plaintiff VITAL Y IVANOVICH SMAGIN
     SUPERIOR COURT OF CALIFORNIA, COUNTY OF                 [USDC ]
         STREET ADDRESS:
         MAILING ADDRESS:

        CITY AND ZIP CODE:

                         CENTRAL DISTRICT
                 BRANCH NAME:


        PLAINTIFF/PETITIONER: VITALY IVANOVICH SMAGIN                                                                CASE NUMBER :


                                                                MONEGASQUE DE BANQUE, etc.; et al.                          2: 20-cv- l 1236 -DDP-JCx
DEFENDANT/RESPONDENT: COMPAGNIE
                                                                                                                    Ref. No. or File No.:

                                        PROOF OF SERVICE OF SUMMONS                                                                     1912229CB
                                                        ( Separate proof of service is required for each party served . )
1       At the time of service I was at least 18 years of age and not a party to this action.
2.      I served copies of:
        a.        m            summons
        b.       I   /   I     complaint
        c. |             | Alternative Dispute Resolution ( ADR ) package
        d. |     | Civil Case Cover Sheet ( served in complex cases only )
        e. |     | cross-complaint             Civil Cover Sheet; Certification and Notice of Interested Parties (Local Rule 7.1- 1 ); Notice of Related
                                               Cases; Notice to Parties of Court-Directed ADR Program; Notice to Parties: Court Policy on
        ^   L-/ -I other (specify documents ). Settlement and Use of Alternative Dispute Resolution (ADR); Order Re Transfer Pursuant to General
                                               Order 19-03 ( Related Cases); Standing Order Regarding Newly Assigned Cases
3.      a. Party served (specify name of party as shown on documents served ):
             SUREN YEGIAZARYAN a/k /a SUREN EGIAZARIAN, an individual
        b.   I       I       Person ( other than the party in item 3 a) served on behalf of an entity or as an authorized agent ( and not a person
                             under item 5b on whom substituted service was made) ( specify name and relationship to the party named in item 3a):


4.      Address where the party was served:
        1915 Carla Ridge, Beverly Hills, California 90210
5.      I served the party (check proper box )
        a. I    I by personal service. I personally delivered the documents listed in item 2 to the party or person authorized to
                   receive service of process for the party (1) on (date):                     (2) at (time ):
        b.       I   /   I    by substituted service. On ( date): 01 /13/2021 at (time ): 5 : 37 pm I left the documents listed in item 2 with or
                              in the presence of (name and title or relationship to person indicated in item 3):
                               "Jane Doe" (Russian female, 50 yrs., 5 '5", 150 lbs. , Blue eyes, Blonde hair), Occupant
                              (1 ) |    | ( business) a person at least 18 years of age apparently in charge at the office or usual place of business
                                          of the person to be served. I informed him or her of the general nature of the papers.

                              (2) | / | (home) a competent member of the household ( at least 18 years of age) at the dwelling house or usual
                                        place of abode of the party. I informed him or her of the general nature of the papers.
                              ( 3) |    | ( physical address unknown) a person at least 18 years of age apparently in charge at the usual mailing
                                          address of the person to be served, other than a United States Postal Service post office box . I informed
                                          him or her of the general nature of the papers.
                              ( 4) |    | I thereafter mailed (by first-class, postage prepaid) copies of the documents to the person to be served
                                            at the place where the copies were left (Code Civ. Proc. , § 415.20). I mailed the documents on
                                            (date): Q \ /14 /21 from ( city ): LOS ANGELES               or I  I a declaration of mailing is attached.
                              ( 5)   | /|   |   attach a declaration of diligence stating actions taken first to attempt personal service.
                                                                                                                                                                    Page 1 of 2
 Form Adopted for Mandatory Use                                                                                                                Code of Civil Procedure, § 417.10
   Judicial Council of California
                                                                  PROOF OF SERVICE OF SUMMONS
                                                                                                                                                     American LegalNet, Inc .
 POS-010 [ Rev . January 1, 2007 ]                                                                                                                   www .FormsWorkflow . com
     Case 2:20-cv-11236-RGK-PLA Document 17 Filed 02/02/21 Page 2 of 3 Page ID #:979


         PLAINTIFF/PETITIONER :                  VITALY IVANOVICH SMAGIN                                        CASE NUMBER :

                                                                                                                     2 : 20-cv- l 1236 -DDP-JCx
 DEFENDANT/RESPONDENT:                           COMPAGNIE MONEGASQUE DE BANQUE, etc.; et al .


5.    c       |          | by mail and acknowledgment of receipt of service. I mailed the documents listed in item 2 to the party , to the
                           address shown in item 4, by first-class mail , postage prepaid,

                             ( 1) on (date ):                                              (2) from (city ):
                             ( 3)   I     I   with two copies of the Notice and Acknowledgment of Receipt and a postage-paid return envelope addressed
                                              to me. ( Attach completed Notice and Acknowledgement of Receipt.) (Code Civ. Proc., § 415.30.)
                             (4) [       I     to an address outside California with return receipt requested. (Code Civ . Proc. , § 415.40.)

      d.      I          I   by other means (specify means of service and authorizing code section):




              I          l   Additional page describing service is attached .

6.    The "Notice to the Person Served" ( on the summons) was completed as follows:
       a. I / I as an individual defendant.
      b.      I          I
                 as the person sued under the fictitious name of (specify ):
      c.         as occupant.
       d          GD
                 On behalf of ( specify ): SUREN YEGIAZARYAN a/k /a SUREN EGIAZARIAN,                                                an individual
                                 under the following Code of Civil Procedure section:
                                         I      I 416.10 (corporation)                     I I   415.95 (business organization, form unknown)
                                         I      I 416.20 ( defunct corporation)            CD    416.60 (minor)
                                         I . .. I 416.30 (joint stock company/association) I I   416.70 (ward or conservatee)
                                         I I 416.40 ( association or partnership)          CU    416.90 ( authorized person)
                                         I—I 416.50 ( public entity )                            415.46 ( occupant)
                                                                                          E      other: FRCP 4(e)( 2)(B )
7     Person who served papers
      a. Name: Erika Garcia. Ace Attorney Service, Inc.
      b . Address: 811 Wilshire Boulevard, Suite 900, Los                            Angeles, California 90017
     c. Telephone number :                      (213) 623 -3979
      d. The fee for service was: $                  884.13
      e. I am:
                  ( 1)              not a registered California process server.
                  ( 2)              exempt from registration under Business and Professions Code section 22350(b).
                  ( 3)       /      a registered California process server:
                                    (i)         owner I / I employee I         I independent contractor.
                                    (ii) Registration No. : 2019206319
                                    (iii) County: LOS ANGELES

8-   I    /   I      I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.

                     or
9. [          | l a m a California sheriff or marshal and I certify that the foregoing is true and correct.

Date:      January 20, 2021

                                        ERIKA GARCIA                                                                                                          7
           (NAME OF PERSON WHO SERVED PAPERS/SHERIFF OR MARSHAL)                                                     ( SIGNATURE )




POS-010 [ Rev. January 1, 2007 ]                                                                                                                     Page 2 of 2
                                                                 PROOF OF SERVICE OF SUMMONS
          Case 2:20-cv-11236-RGK-PLA Document 17 Filed 02/02/21 Page 3 of 3 Page ID #:980

                                                        DECLARATION OF DUE DILIGENCE



CASE NAME:                 VITALY IVANOVICH SMAGIN
                                      v.
                           COMPAGNIE MONEGASQUE DE BANQUE a/k/a CMB BANK; et al.

CASE NUMBER:               2:20-cv-11236 -DDP-JCx


                  We are and were on the dates herein mentioned, over the age of 18 years and not a party to the action. We received
the within process on December 28, 2020 and after due diligent effort, we have been unable to effect personal service of the following
documents on the within named: SUMMONS; COMPLAINT; CIVIL COVER SHEET; CERTIFICATION AND NOTICE OF
                                                -
INTERESTED PARTIES (Local Rule 7.1 1); NOTICE OF RELATED CASES; NOTICE TO PARTIES OF COURT-
DIRECTED ADR PROGRAM; NOTICE TO PARTIES: COURT POLICY ON SETTLEMENT AND USE OF
ALTERNATIVE DISPUTE RESOLUTION (ADR); ORDER RE TRANSFER PURSUANT TO GENERAL ORDER 19 03                                               -
(RELATED CASES); STANDING ORDER REGARDING NEWLY ASSIGNED CASES


Name :                              SUREN YEGIAZARYAN a/k/a SUREN EGLAZARIAN, an individual

Residence Address:                  1915 Carla Ridge
                                    Beverly Hills, California 90210


Dates and times of attempts with reported detail is listed below.
   Date         Time       Location         Server                                               Result
 12/29/20 12: 48 p.m. Residence                D.           I arrived at the address given for service of process. The address corresponds
                                              Sor           a gated residence. I knocked on the door a couple of times but received no
                                                            answer. There were packages detected at the front door of the residence.
 01/03/21 6:36 p.m. Residence                 M.            I arrived at the address given for service of process. I knocked on the door a
                                        Hayes-Cooper couple of times but received no answer.
 01/04/21 5:36 p.m. Residence                 M.            I arrived at the address given for service of process. I spoke to “Jane Doe”
                                        Hayes-Cooper (Russian female, 50’s, 5’7”, 130 lbs., Blonde hair) who stated she has no
                                                            knowledge of the subject. Further, she stated she rented this residence for
                                                            three (3) weeks for the holidays. No other information was provided.
 01/13/21 5:37 p.m. Residence                  E.           I arrived at the address given for service of process. There was a dark grey
                                            Garcia          Prius parked in the driveway . There were noises detected from a female and
                                                            two (2) males talking inside the residence and having dinner. I knocked on
                                                            the door a couple of times but received no answer, but seconds later a female
                                                            responded with “who is it” and opened the door. I spoke to "Jane Doe"
                                                            (Russian female, 50 yrs., 5'5", 150 lbs., Blue eyes, Blonde hair), Occupant
                                                            who stated the subject was not ia As such, I substituted service upon "Jane
                                                            Doe" (Russian female, 50 yrs., 5'5", 150 lbs., Blue eyes, Blonde hair),
                                                            Occupant on behalf of SUREN YEGIAZARYAN a/k/a SUREN
                                                            EGIAZARIAN.

                 We declare under penalty of perjury that the foregoing is true and correct. Executed this 2(/ h day of January 2021 at
Los Angeles, California.


Process Server for
Ace Attorney Service, Inc.
811 Wilshire Boulevard, Suite 900
Los Angeles, California 90017


                                                    /
                                                                                                                         p
          Danny Sor                                     Michael Hayes-Cooper                          /              ika Garcia '




                                                                                                                       #1912229CB
